DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bozlo et al. (US 2010/0154261, hereinafter Bozlo).
In regards to claim 1, 3, and 4, Bozlo teaches in Figures 1 and 9, an interior panel (400) for an interior of a vehicle (Fig. 1), the interior panel comprising: an outer covering (410 and 420 in combination, Fig. 9) having a first surface (410) that is configured to be exposed to the interior of the vehicle (Par. [0035]) and a second surface (420) that is disposed opposite the first surface (see Fig. 9), wherein the second surface has a pattern (422) formed therein that is covered by the first surface (see Fig. 9); a board assembly (450) that is disposed proximate the second surface (see Fig. 9) and that has a third surface that faces towards the second surface (see Fig. 9), wherein the board assembly includes a light source (440) that is generally aligned with the pattern (SEE Fig. 9) and that is operative to generate light (Par. [0036]).
Bozlo fails to disclose or fairly suggest an adhesive layer that is disposed between the second surface and the third surface and that couples the second surface and the third surface together, wherein when the light source generates the light, the light passes through the adhesive layer and the pattern to produce an illuminated pattern on the first surface as recited in claim 1, the adhesive layer is one of a translucent adhesive layer, a transparent adhesive layer, and a combination thereof as recited in claim 3, the adhesive layer is formed of a non-ferrous adhesive as recited in claim 4.
However, Bozlo does teach a design piece attached to a transparent layer, “with a white or light colored adhesive, which also helps scatter incoming light. In various other exemplary embodiments, the adhesive may be transparent or opaque and/or any color.” (Par. [0039])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use an adhesive layer disposed between the second surface and the third surface in order to couple the second surface and the third surface together, adhesive being an extremely well-known means of attaching things together.  This would result in the light passing through the adhesive layer and the pattern to produce an illuminated pattern on the first surface.  With respect to the adhesive being transparent, translucent, or a combination thereof, selecting a given transparency would have flown naturally to one of ordinary skill in the art given the desired light output of the illuminated panel. Lastly with respect to the adhesive layer being formed of a non-ferrous adhesive, such would be desirable in order to avoid any unintended interference with the light source and associated electronics. It has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

In regards to claim 2, Bozlo teaches in Figure 9, the illuminated pattern (see rejection above) corresponds to the pattern (422, Par. [0036]).

In regards to claim 14, Bozlo teaches in Figure 9, the board assembly (450) further includes a film layer that is disposed between the light source and the second surface (filter, Par. [0030], 450 and 250 being equivalent structures), and wherein the light source (440) is operative to generate the light having a color and the film layer is configured to alter the color of the light when the light passes through the film layer (Par. [0030], 440 and 240 being equivalent structures).

In regards to claim 15, Bozlo teaches in Figures 1 and 9, a vehicle comprising: a vehicle structure having an interior (Fig. 1); and an interior panel that is disposed in the interior (Fig. 1), the interior panel comprising: an outer covering (410 and 420 in combination, Fig. 9) having a first surface (410) that is configured to be exposed to the interior of the vehicle (Par. [0035]) and a second surface (420) that is disposed opposite the first surface (see Fig. 9), wherein the second surface has a pattern (422) formed therein that is covered by the first surface (see Fig. 9); a board assembly (450) that is disposed proximate the second surface (see Fig. 9) and that has a third surface that faces towards the second surface (see Fig. 9), wherein the board assembly includes a light source (440) that is generally aligned with the pattern (SEE Fig. 9) and that is operative to generate light (Par. [0036]).
Bozlo fails to disclose or fairly suggest an adhesive layer that is disposed between the second surface and the third surface and that couples the second surface and the third surface together, wherein when the light source generates the light, the light passes through the adhesive layer and the pattern to produce an illuminated pattern on the first surface as recited in claim 15.
However, Bozlo does teach a design piece attached to a transparent layer, “with a white or light colored adhesive, which also helps scatter incoming light. In various other exemplary embodiments, the adhesive may be transparent or opaque and/or any color.” (Par. [0039])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use an adhesive layer disposed between the second surface and the third surface in order to couple the second surface and the third surface together, adhesive being an extremely well-known means of attaching things together.  This would result in the light passing through the adhesive layer and the pattern to produce an illuminated pattern on the first surface.

In regards to claims 17-20, Bozlo teaches in Figures 1 and 9, a method for making an interior panel for an interior of a vehicle (Abstract, Fig. 1), the method comprising the steps of: obtaining an outer covering (410 and 420 in combination, Fig. 9) having a first surface (410) that is configured to be exposed to the interior of the vehicle (Par. [0035]) and a second surface (420) that is disposed opposite the first surface (see Fig. 9) and that has a pattern (422) formed therein that is covered by the first surface (see Fig. 9); obtaining a board assembly (450) that includes a light source (440) that is operative to generate light, wherein the light source (440) is generally aligned with the pattern (422, see Fig. 9); 
Bozlo fails to disclose or fairly suggest coupling a third surface of the board assembly to the second surface with an adhesive layer, and wherein when the light source generates the light, the light passes through the adhesive layer and the pattern to produce an illuminated pattern on the first surface as recited in claim 17, coupling further includes disposing an adhesive between the second surface and the third surface as recited in claim 18, coupling further includes drying and/or curing the adhesive to form the adhesive layer as recited in claim 19, coupling further includes forming the adhesive layer as one of a translucent adhesive layer, a transparent adhesive layer, and a combination thereof as recited in claim 20.
However, Bozlo does teach a design piece attached to a transparent layer, “with a white or light colored adhesive, which also helps scatter incoming light. In various other exemplary embodiments, the adhesive may be transparent or opaque and/or any color.” (Par. [0039])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use an adhesive layer disposed between the second surface and the third surface in order to couple the second surface and the third surface together, adhesive being an extremely well-known means of attaching things together.  This would result in the light passing through the adhesive layer and the pattern to produce an illuminated pattern on the first surface.  With respect to drying and/or curing the adhesive to form the adhesive layer, such is considered extremely well known of common adhesive materials, drying and/or curing being considered required to achieve the adhesion.  With respect to the adhesive being transparent, translucent, or a combination thereof, selecting a given transparency would have flown naturally to one of ordinary skill in the art given the desired light output of the illuminated panel.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bozlo in view of Topart et al. (US 2015/0210226, hereinafter Topart).
In regards to claim 16, Bozlo teaches the illuminated pattern is produced on an area of the first surface (via 422, Par. [0036]), but fails to disclose or fairly suggest the board assembly further includes a capacitive sensor that is disposed proximate the second surface and that is configured to generate a capacitance change signal in response to change in capacitance of the capacitive sensor when an object is proximate to the area of the first surface, and wherein the board assembly further includes a controller in communication with the capacitive sensor to receive the capacitance change signal and configured to direct the light source to generate the light in response to the capacitance change signal.
	Topart teaches in Fig. 5, a board assembly (32) of a vehicle trim further includes a capacitive sensor (24) that is disposed proximate the second surface (10) and that is configured to generate a capacitance change signal (via 34) in response to change in capacitance of the capacitive sensor when an object is proximate to the area of the first surface (28), and wherein the board assembly further includes a controller (34) in communication with the capacitive sensor (24) to receive the capacitance change signal and configured to direct the light source (30) to generate the light in response to the capacitance change signal (Par. [0070]).
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide a capacitive sensor with associated structure with the device of Bozlo, in order to provide a means of activating the light source based upon an interaction in the area of the vehicular trim. 
Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or render obvious in particular the interior panel including a first sidewall and a second sidewall that each extend transversely from the second surface in a direction opposite the first surface and that are spaced apart from each other to define an opening therebetween, and wherein the board assembly and the adhesive layer are disposed as recited in dependent claim 5 in combination with the structure as called for in independent claim 1.  Claims 6-13 would be allowable due to their dependence upon claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for additional illuminated trim units having similar features to that which is currently claimed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599. The examiner can normally be reached M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896